FILED
                            NOT FOR PUBLICATION                             AUG 25 2014

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SANDRA L. MILLER,                                No. 13-35870

              Plaintiff - Appellant,             D.C. No. 2:11-cv-00225-RHW

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

              Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Eastern District of Washington
                 Robert H. Whaley, Senior District Judge, Presiding

                             Submitted July 21, 2014**

Before: HUG, FARRIS, and CANBY, Circuit Judges.

       Sandra L. Miller appeals the district court’s summary judgment affirming

the Commissioner of Social Security’s decision denying her application for

disability insurance benefits under Title II of the Social Security Act. Miller

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             Appellant’s unopposed motion for submission on the briefs without
oral argument is granted. The panel unanimously concludes this case is suitable
for decision without oral argument. See Fed. R. App. P. 34(a)(2).
contends that the ALJ failed to properly consider the opinions of testifying medical

expert Reuben Beezy, M.D., and of Nurse Practitioner Blaze Burnham that Miller

would be limited to sedentary or less than sedentary work. Miller also contends

that the ALJ failed to meet her burden to fully and fairly develop the record, where

Miller represented herself at the hearing. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      We review the district court’s order de novo. Molina v. Astrue, 674 F.3d

1104, 1110 (9th Cir. 2012). We may set aside the denial of benefits only if it is not

supported by substantial evidence or is based on legal error. Id.

      Miller’s contention that the ALJ erred in finding that she was capable of

light work and in discounting Dr. Beezy’s opinion that she was limited to

sedentary work lacks merit. The ALJ reasonably found that Dr. Beezy did not give

a well-supported basis for his opinion and that it was not supported by the medical

evidence of record, including the conflicting opinion of treating Advanced

Registered Nurse Practitioner Paddy Carlson and an electrodiagnostic (“EMG”)

study conducted on December 27, 2002, which indicated that Miller had only very

mild carpal tunnel syndrome on the right. See Thomas v. Barnhart, 278 F.3d 947,

956-57 (9th Cir. 2002).




                                          2
      Miller’s contention that the ALJ failed to properly consider and afford

sufficient weight to treating Advanced Registered Nurse Practitioner Blaze

Burnham’s opinion that Miller would be limited to sedentary work or lower also

lacks merit. The ALJ’s conclusion that the more restrictive RFC finding was

unjustified based upon the record was a sufficient reason for discounting

Burnham’s opinion. See Molina, 674 F.3d at 1111. Miller contends that the ALJ

failed to provide adequate reasons for rejecting Burnham’s opinion, because the

ALJ found that there was no reason to change Miller’s residual functional capacity

assessment despite new information from the 2002 EMG study. This contention

lacks merit because the ALJ provided a germane reason for rejecting Burnham’s

opinion, explaining that the new EMG findings indicated only very mild right

carpal tunnel syndrome. See id.

      The ALJ fulfilled her duty to fairly and fully develop the record and to

ensure that Miller’s interests were considered where she was unrepresented at the

hearing. See Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001).

      AFFIRMED.




                                         3